
	
		I
		111th CONGRESS
		1st Session
		H. R. 4316
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Mr. Crowley (for
			 himself and Mr. Brady of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain footwear, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Footwear Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Average collected
			 duties on imported footwear are among the highest of any product sector,
			 totaling approximately $1,700,000,000 during 2008.
			(2)Duty rates on
			 imported footwear are among the highest imposed by the United States
			 Government, with some as high as the equivalent of 67.5 percent ad
			 valorem.
			(3)The duties
			 currently imposed by the United States were set in an era during which high
			 rates of duty were intended to protect production of footwear in the United
			 States.
			(4)Footwear produced
			 in the United States supplies only about 1 percent of the total United States
			 market for footwear. This production is concentrated in distinct product
			 groupings, which are not affected by the provisions of this Act.
			(5)Low- and
			 moderate-income families spend a larger share of their disposable income on
			 footwear than higher-income families.
			(6)Footwear duties,
			 which are higher on lower-price footwear, serve no purpose and are a hidden,
			 regressive tax on those people in the United States least able to pay.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the reduction or
			 elimination of duties on the importation of certain footwear articles would
			 provide significant benefits to United States consumers, particularly
			 lower-income families;
			(2)there is no
			 production in the United States of many footwear articles;
			(3)the reduction or
			 elimination of duties on such articles will not negatively affect manufacturing
			 or employment in the United States; and
			(4)the reduction or
			 elimination of duties on such articles will result in reduced retail prices for
			 consumers.
			4.Temporary
			 elimination or reduction of duties on certain footwear
			(a)DefinitionsThe
			 U.S. Notes to subchapter II of chapter 99 of the Harmonized Tariff Schedule of
			 the United States are amended by adding at the end the following:
				
					(20)For the purposes
				of headings 9902.64.25 through 9902.64.57 and any superior text thereto:
						(a)The term
				footwear for men means footwear of American sizes 6 and larger for
				males and does not include footwear commonly worn by both sexes.
						(b)The term
				footwear for women means footwear of American sizes 4 and larger,
				whether for females or of types commonly worn by both sexes.
						(c)(i)The term work
				footwear means, in addition to footwear for men or footwear for women
				having a metal toe-cap, footwear for men or footwear for women that—
								(A)has outer soles of rubber or
				plastics;
								(B)is of a kind designed for use by persons
				employed in occupations such as those related to the agricultural,
				construction, industrial, public safety or transportation sectors; and
								(C)has special features to protect against
				hazards in the workplace (such as resistance to chemicals, compression, grease,
				oil, penetration, slippage or static build-up).
								(ii)The term work footwear does
				not include the following:
								(A)sports footwear, tennis shoes, basketball
				shoes, gym shoes, training shoes and the like;
								(B)footwear designed to be worn over other
				footwear;
								(C)footwear with open toes or open heels;
				or
								(D)footwear (except footwear covered by
				heading 6401) of the slip-on type that is held to the foot without the use of
				laces or a combination of laces and hooks or other features.
								(d)The term house slippers
				means footwear of the slip-on type designed solely for casual indoor use. The
				term house slippers includes—
							(i)footwear with outer soles not over
				3.5 mm in thickness, consisting of cellular rubber, non-grain leather or
				textile material;
							(ii)footwear with outer soles not over
				2 mm in thickness consisting of polyvinyl chloride, whether or not backed;
				and
							(iii)footwear which, when measured at
				the ball of the foot, has sole components (including any inner and mid-soles)
				with a combined thickness not over 8 mm as measured from the outer surface of
				the uppermost sole component to the bottom surface of the outer sole and which,
				when measured in the same manner at the area of the heel, has a thickness equal
				to or less than that at the ball of the
				foot.
							.
			(b)Sense of
			 congressIt is the sense of
			 Congress that U.S. Customs and Border Protection should treat footwear that has
			 outer soles of rubber or plastics to which textile materials are attached, or
			 into which such materials are otherwise incorporated, in a manner that is
			 consistent with the classification of such footwear in Classification Opinions
			 6404.19/1, 6404.19/2, and 6405.20/1 of the Harmonized System Committee of the
			 World Customs Organization.
			(c)Amendments to
			 HTSSubchapter II of chapter
			 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new headings:
				
					
						
							
								9902.64.25Vulcanized rubber lug boot bottoms for use in fishing waders
						(provided for in subheading 6401.92.90) FreeNo
						changeNo changeOn or before 12/31/2012
								
								 9902.64.26Vulcanized rubber
						footwear with molded soles, lasted uppers (not molded or injected) of more than
						70 percent by weight natural rubber, valued over $25/pair, measuring in height
						from the bottom of the outer sole to the top of the upper over 19 cm, the
						foregoing designed to be used in lieu of, but not over, other footwear as a
						protection against water or cold or inclement weather (provided for in
						subheading 6401.92.90) FreeNo changeNo changeOn or before 12/31/2012
								
								9902.64.27Sports footwear with outer soles and uppers of rubber or
						plastics (other than golf shoes), having uppers of which over 90 percent of the
						external surface area (including any accessories or reinforcements) is rubber
						or plastics (except footwear having foxing or a foxing-like band applied or
						molded at the sole and overlapping the upper); the foregoing not including
						footwear for women (provided for in subheading 6402.19.15) FreeNo
						changeNo changeOn or before 12/31/2012
								
								9902.64.28Footwear with outer soles and uppers of rubber or plastics,
						covering the ankle and incorporating a protective metal toe-cap, having uppers
						of which over 90 percent of the external surface area is rubber or plastics
						(provided for in subheading 6402.91.05) FreeNo
						changeNo changeOn or before 12/31/2012
								
								9902.64.29Footwear with outer soles and uppers of rubber or plastics,
						covering the ankle and incorporating a protective metal toe-cap, valued not
						over $3/pair (provided for in subheading 6402.91.16) FreeNo
						changeNo changeOn or before 12/31/2012
								
								 9902.64.30Footwear (other
						than work footwear) with outer soles and uppers of rubber or plastics, covering
						the ankle, not incorporating a protective metal toe-cap, having uppers of which
						over 90 percent of the external surface area is rubber or plastics (provided
						for in subheading 6401.91.40) FreeNo changeNo changeOn or before 12/31/2012
								
								 9902.64.31Footwear with outer
						soles and uppers of rubber or plastics, designed to be used in lieu of, but not
						over, other footwear as a protection against water, oil, grease or chemicals or
						cold or inclement weather, valued over $20/pair, and if designed for men or
						women the height of which does not exceed 20.32 cm or if designed for other
						persons the height of which does not exceed 17.72 cm; the foregoing not to
						include vulcanized footwear and footwear with waterproof molded bottoms,
						including bottoms comprising an outer sole and all or part of the upper, where
						protection against water is imparted by the use of a coated laminated fabric
						(provided for in subheading 6402.91.50) FreeNo
						changeNo changeOn or before 12/31/2012
								
								9902.64.32Footwear with outer soles and uppers of rubber or plastics,
						covering the ankle, valued over $12/pair (provided for in subheading
						6402.91.90) FreeNo changeNo changeOn or before 12/31/2012
								
								Footwear with outer soles
						and uppers of rubber or plastics, other than covering the ankle and other than
						sports footwear: 
								
								 9902.64.33Of a type described in subheading
						6402.99.04FreeNo changeNo changeOn or before
						12/31/2012
								
								9902.64.34Of a type described in subheading
						6402.99.12FreeNo changeNo changeOn or before
						12/31/2012
								
								 9902.64.35Of a type described in subheading
						6402.99.31FreeNo changeNo changeOn or before
						12/31/2012
								
								9902.64.36Footwear designed to be used in lieu of, but not over, other
						footwear, valued over $20/pair (other than vulcanized footwear and footwear
						with waterproof molded bottoms, including bottoms comprising an outer sole and
						all or part of the upper), where protection against water is imparted by the
						use of a coated or laminated textile fabric (provided for in subheading
						6402.99.33) FreeNo changeNo changeOn or before 12/31/2012
								
								Footwear with outer soles
						and uppers of rubber or plastics, not specially described or indicated in any
						other heading of this subchapter: 
								
								 9902.64.37Of a type described in subheading
						6402.99.40FreeNo changeNo changeOn or before
						12/31/2012
								
								 9902.64.38Of a type described in subheading
						6402.99.60FreeNo changeNo changeOn or before
						12/31/2012
								
								 9902.64.39Of a type described in subheading
						6402.99.70FreeNo changeNo changeOn or before
						12/31/2012
								
								9902.64.40Welt footwear with pigskin uppers (provided for in subheading
						6403.40.30) FreeNo changeNo changeOn or before 12/31/2012
								
								9902.64.41Footwear with outer soles and uppers of leather, covering the
						ankle, other than footwear for women (provided for in subheading 6403.51.90)
						FreeNo changeNo changeOn or before
						12/31/2012
								
								9902.64.42Turn or turned footwear, other than footwear for men or
						footwear for women (provided for in subheading 6403.59.15) FreeNo
						changeNo changeOn or before 12/31/2012
								
								9902.64.43Footwear for men, and footwear for youths and boys, covering
						the ankle, other than work footwear and other than slip-on footwear (except
						such footwear with sole components, including any mid-soles but excluding any
						inner soles, which when measured at the ball of the foot have a combined
						thick-ness less than 13.5 mm), the foregoing valued over $20/pair (provided for
						in subheading 6403.91.60) FreeNo changeNo changeOn or before 12/31/2012
								
								 9902.64.44Footwear (other
						than footwear for men or footwear for youths and boys) covering the ankle,
						other than work footwear and other than slip-on footwear, but including such
						footwear with a heel over 15 mm in height as measured from the bottom of the
						sole or sole components (including any mid-soles but excluding any inner soles)
						which when measured at the ball of the foot have a combined thickness less than
						13.5 mm, the foregoing valued not over $20/pair (provided for in subheading
						6403.91.90) FreeNo changeNo changeOn or before 12/31/2012
								
								 9902.64.45Footwear for youths
						and boys, other than house slippers and work footwear (provided for in
						subheading 6403.99.60) FreeNo changeNo changeOn or before 12/31/2012
								
								9902.64.46House slippers for persons other than men, youths and boys, the
						foregoing valued not over $2.50/pair (provided for in subheading 6403.99.75)
						FreeNo changeNo changeOn or before
						12/31/2012
								
								9902.64.47Footwear valued over $2.50/pair (other than footwear for men,
						youths and boys, and footwear for women), the foregoing not to include house
						slippers and work footwear (provided for in subheading 6403.99.90)
						FreeNo changeNo changeOn or before
						12/31/2012
								
								Sports footwear, tennis
						shoes, basketball shoes, gym shoes, training shoes and the like, with outer
						soles of rubber or plastics and uppers of textile materials: 
								
								9902.64.48Of a type described in subheading
						6404.11.20, 6404.11.40, 6404.11.50, 6404.11.60 or 6404.11.70 FreeNo
						changeNo changeOn or before 12/31/2012
								
								 9902.64.49Of a type described in subheadings
						6404.11.80 and 6404.11.90, covering the ankle FreeNo
						changeNo changeOn or before 12/31/2012
								
								9902.64.50Of a type described in subheadings
						6404.11.80 and 6404.11.90, other than tennis shoes, basketball shoes, gym
						shoes, training shoes and the like for men or womenFreeNo
						changeNo changeOn or before 12/31/2012
								
								 9902.64.51Footwear with outer
						soles of rubber or plastics and uppers of textile materials, having uppers of
						which over 50 percent of the external surface area is leather (provided for in
						subheading 6404.19.15) FreeNo changeNo changeOn or before
						12/31/2012
								
								 9902.64.52Footwear with outer
						soles of rubber or plastics and uppers of textile materials, designed to be
						used in lieu of, but not over, other footwear as a protection against water,
						oil, grease or chemicals or cold or inclement weather, valued over $20/pair,
						the foregoing if designed for men or women having a height which does not
						exceed 20.32 cm or if designed for other persons the height of which does not
						exceed 17.72 cm (provided for in subheading 6404.19.20); all the foregoing not
						to include vulcanized footwear and footwear with waterproof molded bottoms
						(including bottoms comprising an outer sole and all or part of the upper),
						where protection against water is imparted by the use of a coated or laminated
						textile fabric FreeNo changeNo changeOn or before
						12/31/2012
								
								9902.64.53Footwear with outer soles of rubber or plastics and uppers of
						textile materials (provided for in subheading 6404.19.25, 6404.19.30,
						6404.19.35, 6404.19.40, 6404.19.50, 6404.19.60, 6404.19.70, 6404.19.80,
						6404.19.90, 6404.20.20, 6404.20.40 or 6404.20.60) FreeNo
						changeNo changeOn or before
						12/31/2012
								
								Footwear with uppers of
						leather or composition leather:
								
								9902.64.54For men (provided for in subheading
						6405.10.00) 8.5%No changeNo changeOn or before
						12/31/2012
								
								9902.64.55Other than tennis shoes, basketball
						shoes, gym shoes, training shoes and the like for women (provided for in
						subheading 6405.10.00)FreeNo changeNo changeOn or before 12/31/2012
								
								 9902.64.56Footwear with
						uppers of textile materials, other than with soles and uppers of wool felt
						(provided for in subheading 6405.20.30 or 6405.20.90) FreeNo
						changeNo changeOn or before
						12/31/2012
								
								 9902.64.57Footwear of a type
						described in subheading 6405.90.90FreeNo changeNo changeOn or before 12/31/2012
								
							
						
					.
			
